Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] should reflect the current status of U.S. Patent Application 15/653,846. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim 1 recites “…a host-vehicle…” (bridging lines 6-7) and it is not clear whether reference is made to same as in line 3 or ‘another’ host-vehicle.

Claims 2 – 4 are necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following analysis:

Claims 11, 15, and 18
Step 1:  Statutory Category?

Yes.  The claim is a method including at least one step.
Step 2A—Prong 1:  Judicial Exception Recited?
Yes. The claim recites the limitations of detecting a length and height of an object, generating a confidence value of the object, indicating the confidence value, determining whether to steer a vehicle and steering the vehicle according to the determining. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, other than reciting “steering the vehicle,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “steering” language, the claim encompasses a user standing on a street and determining the direction a vehicle is heading and whether there is an obstacle which the vehicle is approaching. The mere nominal recitation of a ‘steering’ does not take the claim limitations out of the mental process grouping. Under the broadest reasonable interpretation, the claims cover a process that is practically performed in the human mind.  
Thus, each of the limitations in the claim recite a mental process.           
Step 2A—Prong 2:  Practical Application?
No. The claim recites the additional element of “steering the host-vehicle” that performs the determining step. The determining 

No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using an object-detector. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.


Dependent claims 12 – 14, 16, 17, 19, and 20 have not remedied the above ineligibility and are therefore rejected.


Allowable Subject Matter
Claims 5 – 10 are allowed.
Claims 1 - 4 would be allowable if (claim 1 is) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 (In the context of an automated vehicle steering control system determining height of an object, the prior art of record fail to teach, in combination with other limitations, detect a height of an object approached by a host-vehicle; and indicate the height of the object approached by the host-vehicle; generate a confidence value of the width of the object based on the length of the object; and indicate the confidence value and the width of the object approached by a host-vehicle; and a controller in communication with the object-detector configured to: receive information from the object-detector, the information including the height; limit use of the information from the object-detector that is gathered from a distance that exceeds a detector-range of the object-detector; and steer the host-vehicle based on the information (height, length, and width) from the object-detector.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668